Exhibit 10.11

SECOND AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

This SECOND AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT (the
“Amendment”) is effective as of November 8, 2017 (the “Amendment Effective
Date”) by and between INTREXON CORPORATION, a Virginia corporation with offices
at 20374 Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”), INTREXON
ACTOBIOTICS NV, a naamloze vennootschap under Belgian law with registered
offices at Technologiepark 4, 9052 Zwijnaarde (CBE no. 0882.251.820 (Ghent),
Belgium (“Actobiotics”), and ORAGENICS, INC., a Florida corporation having its
principal place of business at 4902 Eisenhower Boulevard, Suite 125, Tampa, FL
33634, U.S.A. (“Oragenics”). Intrexon and Actobiotics together on the one hand
and Oragenics on the other hand may be referred to herein individually as a
“Party”, and collectively as the “Parties.”

RECITALS

A. WHEREAS Intrexon, Actobiotics, and Oragenics are parties to that certain
Exclusive Channel Collaboration Agreement, effective June 9, 2015, as amended by
that certain Amendment to Exclusive Channel Collaboration Agreement, effective
May 10, 2017 (the “Agreement”), pursuant to which Intrexon and Actobiotics
collectively appointed Oragenics as their exclusive channel collaborator for
developing and commercializing certain products in an exclusive field as defined
by the Agreement;

B. WHEREAS Intrexon, Actobiotics, and Oragenics all now mutually desire to amend
the Agreement;

D. NOW, THEREFORE, Intrexon, Actobiotics, and Oragenics agree to amend the terms
of the Agreement as provided below, effective as of the Amendment Effective
Date.

 

1. GENERALLY

1.1 Capitalized terms present within this Amendment that are not proper names or
titles, that are not conventionally capitalized, or that are not otherwise
defined within this Amendment shall have the meaning set forth in the Agreement.

1.2 Intrexon and Oragenics, in conjunction with and contemporaneously with this
Amendment, have entered into an Amendment to Stock Issuance Agreement of even
date herewith (the “Stock Amendment”), which Stock Amendment amends the stock
Issuance Agreement by and between Intrexon and Oragenics, effective June 9,
2015, as amended by that certain Amendment to Stock Issuance Agreement,
effective May 10, 2017 (the “Stock Agreement”).

 

2. AMENDMENTS TO THE AGREEMENT

2.1 Definitions.



--------------------------------------------------------------------------------

(a) Section 1.6 of the Agreement “Approval Milestone Event”, Section 1.58 of the
Agreement “Phase II Milestone Event”, Section 1.59 of the Agreement “Phase
IIb/III Milestone Event”, and Section 1.60 of the Agreement “Prior Field” are
hereby deleted in their entirety and each replaced with “Reserved”.

(b) Section 1.14 of the Agreement is hereby replaced in its entirety with the
following new Section 1.14:

“Commercialization Milestone Event” means any one of the Regulatory Approval
Milestone Event, the New Indication Milestone Event, and the New Product
Milestone Event.

(c) Section 1.27 of the Agreement is hereby replaced in its entirety with the
following new Section 1.27:

“Field” means, irrespective of whether such requires regulatory approval, the
treatment of oral mucositis in humans through the administration of an effector
via genetically modified bacteria. Notwithstanding the foregoing, the Field
shall exclude the delivery of anti-cancer effectors for the purpose of treatment
or prophylaxis of cancer.

(d) Section 1.50 of the Agreement is hereby replaced in its entirety with the
following new Section 1.50:

“New Indication Milestone Event” means for a given Oragenics Product, the
approval of a Supplemental FDA Application with the FDA (or an equivalent filing
with another equivalent regulatory agency) which Supplemental FDA Application
sought approval of an indication for use of an Oragenics Product other than the
current regulatory-approved indication for the respective Oragenics Product.
Notwithstanding the foregoing and in order to incentivize Oragenics to pursue
new indications for the product AG013 in parallel with the existing indication
(as such existing indication is described in Investigational Drug Application
no. 13995) for product AG013, the New Indication Milestone Event will be deemed
not to have occurred if the filed regulatory package under the prior sentence
relies upon one or more human clinical trials for the specific new indication,
which clinical trial(s) were conducted simultaneously and in parallel with human
clinical trials underpinning the first-approved indication for AG013. For the
avoidance of doubt and clarification purposes, any occurrence of the New
Indication Milestone Event shall not also be deemed the occurrence of the New
Product Milestone Event or vice versa.

 

2



--------------------------------------------------------------------------------

(e) Section 1.51 of the Agreement is hereby replaced in its entirety with the
following new Section 1.51:

“New Product Milestone Event” means for a given Oragenics Product, the approval
of a FDA New Product Application for such Oragenics Product that is deemed
(according to relevant FDA guidelines) to be a different drug product than the
first Oragenics Product that was clinically pursued under the Program. For
purposes of the New Product Milestone Event, the subject Oragenics Product shall
be deemed to be a “different” Oragenics Product from the first Oragenics Product
(and thus constitute an occurrence of the New Product Milestone Event) if
regulatory approval of the subject Oragenics Product had to be obtained from the
FDA under a different FDA New Product Application than the first Oragenics
Product. For the avoidance of doubt and clarification purposes, any occurrence
of the New Product Milestone Event shall not also be deemed the occurrence of
the New Indication Milestone Event or vice versa.

(f) Section 1.68 of the Agreement is hereby replaced in its entirety with the
following new Section 1.68:

“Regulatory Approval Milestone Event” means for a given Oragenics Product, the
approval of a FDA New Product Application for such Oragenics Product by the FDA
or equivalent regulatory action in a foreign jurisdiction.

(g) Section 1.74(a) of the Agreement “Sublicensing Revenue Rate” is hereby
amended by deleting “Sublicensing Revenue Rate shall be fifty percent (50%)” and
replacing it with “Sublicensing Revenue Rate shall be twenty five percent
(25%)”.

2.2 Milestones. Section 5.2(a) of the Agreement is hereby replaced in its
entirety with the following new Section 5.2(a) and all references in the
Agreement to Sections 5.2(a)(i) through 5.2(a)(vi) shall refer to Sections
5.2(a)(i) through 5.2(a)(iii):

(a) Oragenics Commercialization Milestones. Upon the first instance of
attainment of certain Commercialization Milestone Events by an Oragenics Product
(whether such attainment is achieved by Oragenics or by a permitted
sublicensee), Oragenics has agreed to pay Intrexon milestone payments as set
forth in this Section 5.2. The milestone payments are each payable, at
Oragenics’ election but subject to Sections 5.2(b) through 5.2(d), either in
cash or in shares of Oragenics’ common stock (using Fair Market Value, as
defined in the Equity Agreement, to calculate the number of shares to be issued
to Intrexon in lieu of cash). The specific milestone payments due to Intrexon
upon achievement of each of the Commercialization Milestone Events are set forth
in Sections 5.2(a)(i) through 5.3(a)(iii) below.

 

3



--------------------------------------------------------------------------------

(i) Oragenics shall pay Intrexon a milestone payment of twenty seven million
five hundred thousand United States dollars ($27,500,000) within six (6) months
of the first instance of the achievement of the Regulatory Approval Milestone
Event, said payment being made, at Oragenics’ option but subject to Sections
5.2(b) through 5.2(d), either in cash or in shares of Oragenics’ common stock.

(ii) Oragenics shall pay Intrexon a one-time milestone payment of five million
United States dollars ($5,000,000) within six (6) months of the first instance
of the achievement of the New Indication Milestone Event, said payment being
made, at Oragenics’ option but subject to Sections 5.2(b) through 5.2(d), either
in cash or in shares of Oragenics’ common stock.

(iii) Oragenics shall pay Intrexon a one-time milestone payment of five million
United States dollars ($5,000,000) within six (6) months of the first instance
of the achievement of the New Product Milestone Event, said payment being made,
at Oragenics’ option but subject to Sections 5.2(b) through 5.2(d), either in
cash or in shares of Oragenics’ common stock.

Notwithstanding anything in this Agreement to the contrary, but subject to its
obligation under Section 4.5(a), Oragenics shall have sole and exclusive control
over clinical trials (including patient dosing) and regulatory filings
(including the jurisdictions in which such filings are made) for the purpose of
the Commercialization Milestones in Section 5.2(a)(i)-(iii) as applicable.

 

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement as
amended remain in full force and effect.

3.2 Entire Agreement. This Amendment, together with the Agreement, the Stock
Agreement, and the Stock Amendment, constitutes the entire agreement, both
written and oral, between the Parties with respect to the subject matter hereof,
and any and all prior agreements with respect to the subject matter hereof,
either written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon, Actobiotics, and Oragenics have executed this
Amendment by their respective duly authorized representatives as of the
Amendment Effective Date.

 

INTREXON CORPORATION   

ORAGENICS, INC.

By: /s/ Donald P. Lehr                                                 

Name: Donald P. Lehr

Title: Chief Legal Officer

  

By: /s/ Alan Joslyn                                                     

Name: Alan Joslyn

Title: Chief Executive Officer

 

INTREXON ACTOBIOTICS NV

By: /s/ Ricky Sterling                                                 

Name: Ricky Sterling

Title: Director

Signature Page to Second Amendment to Exclusive Channel Collaboration Agreement